Where the only questions presented for review by this court arise from the judgments of the court below, overruling a demurrer to a traverse of a sheriff's return, in the nature of a plea in abatement and a special plea to the jurisdiction, and finding in favor of the traverse and quashing, striking, and setting aside the sheriff's return, and it appears that a reversal of neither of these judgments would operate to terminate the main case, but would leave the same still pending, the writ of error is premature and must be dismissed.  Ross v. Mercer, 115 Ga. 353 (41 S.E. 594); Overstreet
v. Patterson, 54 Ga. App. 318 (187 S.E. 703); C. I. T. Corp. v. Smith, 68 Ga. App. 556 (23 S.E. 503); Wages
v. Davison Chemical Corp., 71 Ga. App. 30 (29 S.E.2d 713);  Douglas v. Hardin, 163 Ga. 643 (136 S.E. 793).
Writ of error dismissed. Sutton, P. J., and Parker, J.,concur.
         DECIDED MARCH 21, 1947. REHEARING DENIED APRIL 1, 1947.